Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 21, 2020

                                        No. 04-19-00796-CV

                                        Jane G. GARCIA,
                                             Appellant
                                                v.
                                      Daniel Muniz GARCIA,
                                             Appellee

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2017FLB001496-C3
                          Honorable Victor Villarreal, Judge Presiding


                                           ORDER
         Appellant’s brief was filed on March 10, 2020. Appellee’s brief was thus due April 9,
2020. No appellee’s brief was filed. Therefore, on April 23, 2020, this court issued an order,
stating that this appeal would be set “at issue” if an appellee’s brief was not filed in ten days.
However, before this appeal was set “at issue,” this court issued an en banc order extending time
to file briefs in all cases due to a network outage and temporary lack of access to the court’s case
management system. Thus, pursuant to that en banc order, appellee’s brief was due June 30,
2020. However, no appellee’s brief has been filed.

        This appeal will be set “at issue” in ten days. If appellee’s brief and written response
stating a reasonable explanation for failing to file the brief is not filed within ten days, this appeal
will be set for submission without an appellee’s brief.



                                                        _________________________________
                                                        Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.


                                                        ___________________________________
                                                        MICHAEL A. CRUZ,
                                                        Clerk of Court